428 F.3d 1008
Freddy GREEN, Plaintiff-Appellant,v.ELIXIR INDUSTRIES, INC., Defendant-Appellee.
No. 04-12973.
United States Court of Appeals, Eleventh Circuit.
October 18, 2005.

Bryant H. Bower, Jr., Bower Law Office, Willis H. Blackwall, III, Thomas, Blackwall & Thomas, Waycross, GA, for Green.
J. Ellsworth Hall, IV, Hall, Block, Garland & Meyer, Macon, GA, for Elixir Industries.
Appeal from the United States District Court for the Southern District of Georgia (No. 01-00083-CV-5); William T. Moore, Jr., Chief Judge.
Before BARKETT, HILL and FARRIS*, Circuit Judges.

BY THE COURT:

1
On its own motion, the Court hereby vacates its opinion issued on April 29, 2005, which has been replaced by an unpublished opinion entered on October 11, 2005.



Notes:


*
 Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by designation